IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-21-00112-CV

EIS DEVELOPMENT II, LLC,
                                                              Appellant
v.

BUENA VISTA AREA ASSOCIATION,
                                                              Appellee



                            From the 40th District Court
                                Ellis County, Texas
                               Trial Court No. 104809


                           MEMORANDUM OPINION

       Appellant EIS Development II, LLC, has filed an “Unopposed Motion for

Voluntary Dismissal Under Tex. R. App. Proc. 42.1(a)(1)” requesting this Court to dismiss

the appeal as moot and tax the costs against the party incurring same. Appellee Buena

Vista Area Association is not opposed to the relief requested in appellant’s motion.

       Accordingly, appellant’s motion is granted, this appeal is dismissed, and costs are

taxed against the party incurring same. See TEX. R. APP. P. 42.1(a)(1), (d).



                                          TOM GRAY
                                          Chief Justice
Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Motion granted
Appeal dismissed
Opinion delivered and filed September 29, 2021
[CV06]




EIS Dev. II, LLC v. Buena Vista Area Ass’n       Page 2